73 F.3d 370NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Angel SANABRIA-CASARES, Petitioner-Appellant,v.Joseph CRABTREE, Warden, FCI Sheridan, Respondent-Appellee.
No. 95-35469.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Angel Sanabria-Casares appeals the district court's denial of his 28 U.S.C. Sec. 2241 petition challenging his civil immigration detention as an excludable criminal alien and seeking his release from federal prison and voluntary deportation to Cuba.  Sanabria-Casares's contention that his detention violates the prohibition against a Bill of Attainder lacks merit because immigration detention is not punishment.  Barrera-Echavarria v. Rison, 44 F.3d 1441, 1448 (9th Cir.1995) (en banc);  cert. denied, 116 S.Ct. 479 (1995);  see also Atonio v. Wards Cove Packing Co., 10 F.3d 1485, 1495 (9th Cir.1993);  cert. denied, 115 S.Ct. 57 (1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Sanabria-Casares's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3